Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive in light of the amendment.  The applicant argues that Kim fails to disclose detecting a reference line “based on the edge line”.  However, the examiner disagrees.  Kim discloses a large glass sheet with alignment marks (20) as indicators of where the edge should be cut.  That edge is cut and then those alignment marks are connected to make a reference line (a).  So the edge line is based on the reference marks, but the alignment marks are based on where the edge line should be.  They are based upon each other such that the reference line (a) is based upon both the alignment marks which are based upon the location of the edge line.  
For this reason, the arguments and amendment is not persuasive and the rejection is made final. 
Furthermore, before amending, the applicant should consider the following reference which also discloses as well known basing a reference line on an edge line: 
“Development of High Precision Edge Alignment System for Touch-Panel Glass Substrates” by Lee et al. (Figure 3-4 especially)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 8, 9, 10, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR101019831.
With respect to claim 7 and 15,  Kim discloses method for inspecting the edge of a glass substrate comprising:
Acquiring an image of the glass sheet (P.0016)
Detecting an edge of the glass sheet from the image (P.0016)
Detecting a reference line based on the edge line (P.0040)
Detecting an edge defect of the glass sheet by comparing the edge line and the reference line (P.0040)
Determining the glass sheet to be defective when a size of the edge defect is larger than a predetermined value (P.0045, P.0058 “allowable error”)

2. With respect to claim 8, 9, 10, 13, 14, 18, 19, 20, Kim discloses all of the limitations as applied to claim 7 above.  In addition, Kim discloses:
Acquiring the image of the glass sheet comprises acquiring a plurality of partial images of portions of the glass sheet (P.0045, P.0049, lower edge and upper edge, first alignment mark and second alignment mark)
The detecting the edge line comprises detecting each of the partial edge lines form each of the partial images (P0016, P.0040, )
The detecting the edge line further comprises combining the partial edge lines into one edge line (P.0055, P.0057)
The edge line corresponds to one of a plurality of edges of the glass sheet (P.0057, lower edge)
The detecting the edge defect comprises detecting at least one type of edge defect, a size of the edge defect, and a position of the edge defect (P.0057, P.0058)
The glass sheet is composed of a plurality of regions (P.0058, edge chip, bevel chip, first and second images)
The predetermined value is dependent on a position/region/type of the defect (P.0058, first processes type and location of defect before determining allowable error)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR101019831. 
With respect to claims 16 and 17, Kim discloses all of the limitations as applied to claims 7 and 15 above.  In addition, Kim discloses:
Acquiring the image comprises sequentially acquiring partial images of the glass sheet conveyed by the transport device with a fixed camera (P.0069, Figure 13, P.0062)
However, Kim fails to disclose acquiring the images at fixed time intervals and stopping conveyance of the glass sheet when the glass sheet is determined to be defective.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to image at fixed time intervals.  The examiner takes official notice of the fact that imaging a moving part at fixed intervals is well known in the art.  Fixed interval imaging allows a predictable measurement timing such that the relationship between images is known. 
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to stop the conveyance of the glass sheet if found defective since this would prevent the defective sheet from continuing on to the next step, wasting time and money by continuing to process a hopeless case. 

With respect to claims 11 and 12, Kim discloses all of the limitations as applied to claim 7 above. However, Kim fails to disclose detecting the reference line comprises applying line fitting to the edge line and the line fitting employs a random sample consensus method. 
The examiner takes official notice of the fact that line fitting on an image is well known in the art for translating images into specific measurements.  For example, Hummel et al. U.S. Patent #9,361,538 and Hirano U.S. Patent #7,613,355 disclose using a random sample consensus for line fitting in an image to determine an edge line. It would have been obvious to one of ordinary skill in the art at the time of the invention to use random sample for line fitting to determine an edge to benefit Kim’s undisclosed fitting method such that the user is able to balance accuracy and processing power when image processing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                         /REBECCA C BRYANT/Examiner, Art Unit 2877